Citation Nr: 1631067	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for foot fungus, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to May 1974.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.
 
The Veteran provided testimony during a video conference hearing before a Veterans Law Judge in March 2015.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §20.707 (2015).  In April 2016, the Board sent a letter to the Veteran explaining that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In May 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.


FINDING OF FACT

The evidence is in equipoise regarding whether current foot fungus has its onset during active duty.  


CONCLUSION OF LAW

The criteria for service connection for foot fungus have been met.  38 U.S.C.A. §§1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

II.a.  Service connection - Laws and regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.b. Background and analysis 

The Veteran has contended that he has foot fungus that began during service.  He has also argued that his foot fungus is secondary to his service-connected diabetes mellitus, type 2.  

Service treatment records do not reflect any treatment for or diagnosis of foot fungus.

A March 2010 letter from a VA provider reflects his opinion that it is almost a certainty that the Veteran's current foot is the direct result of his condition in service, based on the records reviewed.

The Veteran was provided with a VA examination in July 2015.  He reported that he developed foot fungus in 1974 after a tour of duty in Thailand, and that he had had continuous symptoms of foot fungus on one or both feet since discharge from service.  The examiner diagnosed foot fungus and found that it was not at least as likely as not that such disability had its clinical onset in service or was otherwise related to military service.  The examiner based this opinion on the absence of medical records providing evidence of in-service treatment for tinea pedis or any rash that may have been fungal in nature.  However, the examiner noted that he had no reason to doubt the Veteran's contentions of ongoing symptoms since service, and that, from a medical perspective, tinea pedis could be active for many decades.  With regard to the Veteran's claim that his foot fungus was caused or aggravated by his service-connected diabetes mellitus, type 2, the examiner opined that it was not at least as likely as not that tinea pedis was caused by or permanently worsened beyond normal progression by diabetes mellitus type 2.  The examiner provided the rationale that, tinea pedis predated the onset of diabetes by more than three decades.

The Board finds that, resolving reasonable doubt in the favor of the Veteran, that service connection is warranted for foot fungus.  The Veteran has a current diagnosis of foot fungus.  He has reported that he had ongoing symptoms of foot fungus since service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  

Although the VA examiner found that it was less likely as not that the Veteran had foot fungus that began during service, she also readily acknowledged that the Veteran contended that he had symptoms of foot fungus that began during service, and that she had no reason to doubt his contentions.  She also noted that tinea pedis can exist for many decades and used as part of her rationale to opine that the tinea pedis was not caused or aggravated by diabetes mellitus the fact that the tinea pedis had existed for 30 years (putting the onset of tinea pedis during the Veteran's active military service).

As such, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's current foot fungus had its onset in service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and grants the claim.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("by requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Service connection for foot fungus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


